Case 18-10651-BFK   Doc 387    Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document     Page 1 of 62
Case 18-10651-BFK   Doc 387    Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document     Page 2 of 62
Case 18-10651-BFK   Doc 387    Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document     Page 3 of 62
Case 18-10651-BFK   Doc 387    Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document     Page 4 of 62
Case 18-10651-BFK   Doc 387    Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document     Page 5 of 62
Case 18-10651-BFK   Doc 387    Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document     Page 6 of 62
Case 18-10651-BFK   Doc 387    Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document     Page 7 of 62
Case 18-10651-BFK   Doc 387    Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document     Page 8 of 62
Case 18-10651-BFK   Doc 387    Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document     Page 9 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 10 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 11 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 12 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 13 of 62
                                                          GreenTech Automotive, Inc.
                                                        WM Industries Corp. (Consolidated)
                                                                A/P Aging Summary
                                                               As of October 31, 2018


Vendor                                        Current    10/27/2018 - 11/25/2018 (30)   9/27/2018 - 10/26/2018 (60)   8/28/2018 - 9/26/2018 (90)   Before 8/28/2018 (>90)           Total
                                                                                                                                                                                                                 Case 18-10651-BFK




                                         Open Balance                  Open Balance                  Open Balance                Open Balance              Open Balance     Open Balance
21 XIAOLIN WANG
  287 MURONG XIN                               $0.00                         $0.00                       $192.77                        $0.00                     $0.00         $192.77
Total - 21 XIAOLIN WANG                        $0.00                         $0.00                       $192.77                        $0.00                     $0.00         $192.77
Vendor
  V0004 Action Pest Control, Inc.              $0.00                        $0.00                         $0.00                        $0.00                  $856.00           $856.00
                                                                                                                                                                                                                 Doc 387




  V0019 Akerman LLP IOLA Account               $0.00                        $0.00                         $0.00                        $0.00              $101,520.44       $101,520.44
  V0053 Atmos Energy                           $0.00                        $0.00                        $71.47                        $0.00                $6,696.20         $6,767.67
  V0071 AT&T                                   $0.00                    $2,267.15                         $0.00                        $0.00                    $0.00         $2,267.15
  V0073 AT&T Mobility                          $0.00                        $0.00                       $979.97                    $1,369.49                   $26.37         $2,375.83
  V0081 Batteries Plus                         $0.00                        $0.00                         $0.00                        $0.00                  $117.95           $117.95
  V0098 Blue Cross Blue Shield                 $0.00                   $11,249.41                         $0.00                        $0.00                    $0.00        $11,249.41
                                                                                                                                                                                            Document




  V0120 Capitol Office Solutions, LLC          $0.00                        $0.00                         $0.00                      $680.44                  $807.25         $1,487.69
  V0155 Cogent Communications, Inc.            $0.00                        $0.00                       $550.00                        $0.00                    $0.00           $550.00
  V0157 Colonial Parking, Inc                  $0.00                        $0.00                         $0.00                        $0.00                $1,900.00         $1,900.00
  V0170 Core-Tech, Inc.                        $0.00                        $0.00                         $0.00                        $0.00                $2,094.00         $2,094.00
  V0250 Entergy                                $0.00                        $0.00                         $0.00                        $0.00                $5,048.63         $5,048.63
  V0254 Equinix, Inc.                          $0.00                    $3,482.44                         $0.00                        $0.00                $3,316.61         $6,799.05
  V0311 Global Steering Systems, LLC           $0.00                        $0.00                         $0.00                        $0.00                $8,550.00         $8,550.00
  V0346 Hella, Inc.                            $0.00                        $0.00                         $0.00                        $0.00                $2,180.64         $2,180.64
  V0359 Honigman Miller Schwartz & Coh         $0.00                        $0.00                         $0.00                        $0.00               $17,881.44        $17,881.44
  V0363 Horne CPAs, LLP                        $0.00                    $8,750.00                         $0.00                        $0.00                    $0.00         $8,750.00
                                                                                                                                                                                                          Page 14 of 62




  V0408 Jimmy Doyle, LLC                       $0.00                      $600.00                       $900.00                        $0.00                $1,500.00         $3,000.00
  V0454 Lerner / TYD                           $0.00                        $0.00                         $0.00                        $0.00                  $600.00           $600.00
  V0458 LinkedIn Corporation                   $0.00                        $0.00                         $0.00                        $0.00                $5,500.00         $5,500.00
  V0470 Managed Benefits, Inc.                 $0.00                    $1,250.00                         $0.00                        $0.00                $1,250.00         $2,500.00
  V0494 MidSouth Container Sales/Rent          $0.00                        $0.00                         $0.00                        $0.00                $2,080.86         $2,080.86
  V0517 MS Dept of Revenue                     $0.00                        $0.00                     $2,043.00                        $0.00                    $0.00         $2,043.00
  V0535 NetSuite, Inc.                         $0.00                        $0.00                    $12,299.04                        $0.00                    $0.00        $12,299.04
  V0554 Norma Anderson                         $0.00                        $0.00                         $0.00                        $0.00              $208,220.48       $208,220.48
  V0562 Oakley Industries                      $0.00                        $0.00                         $0.00                        $0.00               $54,936.00        $54,936.00
  V0564 Office Furniture Factory
                                                                                                                                                                                              Filed 11/29/18 Entered 11/29/18 16:16:03




                                               $0.00                        $0.00                         $0.00                        $0.00                $6,528.00         $6,528.00
  V0594 Pillsbury Winthrop Shaw Pittma         $0.00                        $0.00                         $0.00                        $0.00                $4,125.56         $4,125.56
  V0626 Quality Metalcraft, INC                $0.00                        $0.00                         $0.00                        $0.00              $120,000.00       $120,000.00
  V0642 Robert Grater                          $0.00                        $0.00                         $0.00                        $0.00                $3,500.00         $3,500.00
  V0655 RSM US LLP                             $0.00                        $0.00                         $0.00                        $0.00                $5,980.00         $5,980.00
  V0729 Swoosh Technologies&Solutions          $0.00                        $0.00                         $0.00                        $0.00               $77,877.34        $77,877.34
  V0762 The Lilly Co                           $0.00                        $0.00                         $0.00                        $0.00                  $666.43           $666.43
                                                                                                                                                                                                                 Desc Main
 V0795 Tunica Chamber of Commerce                    $0.00        $0.00        $0.00       $0.00     $1,500.00      $1,500.00
 V0799 Tunica County Utilities Dist                  $0.00      $397.05        $0.00       $0.00         $0.00        $397.05
 V0831 Vision Service Plan                           $0.00      $141.85        $0.00       $0.00         $0.00        $141.85
 V0869 Xerox                                         $0.00        $0.00      $606.45   $1,562.35     $3,401.94      $5,570.74
 V1082 Custom Wheel Solutions                        $0.00        $0.00        $0.00       $0.00    ($7,132.00)    ($7,132.00)
 V1196 Futuris Auto Interiors                        $0.00        $0.00        $0.00       $0.00    $48,805.43     $48,805.43
 V1472 Occupational Health Center                    $0.00        $0.00        $0.00       $0.00        $61.00         $61.00
 V1584 Security Fire Protection Co.                  $0.00        $0.00      $535.00       $0.00         $0.00        $535.00
 V1789 Best Life and Health Insurance Company        $0.00        $0.00        $0.00       $0.00        $87.84         $87.84
 V1796 Incorporate.com                               $0.00        $0.00        $0.00       $0.00       $252.63        $252.63
                                                                                                                                                      Case 18-10651-BFK




 V1814 Comcast Business                              $0.00        $0.00      $309.56       $0.00         $0.00        $309.56
 V1818 CPPA Membership                               $0.00        $0.00        $0.00       $0.00       $160.00        $160.00
 V1821 DATAWATCH SYSTEMS                             $0.00        $0.00        $0.00      $51.50       $360.50        $412.00
 V1843 Sheehan & Associates, PLC                     $0.00        $0.00        $0.00       $0.00    $35,732.81     $35,732.81
 V1845 P7/Buchanan Pinkard Lakeside                  $0.00        $0.00   $17,039.52       $0.00        $36.00     $17,075.52
 V1855 MemphisClean                                  $0.00        $0.00        $0.00       $0.00     $4,300.00      $4,300.00
                                                                                                                                                      Doc 387




 V1861 Virtual Integrated Analytics Solutions Inc.   $0.00        $0.00        $0.00       $0.00   $140,226.00    $140,226.00
 V1863 YW Chan                                       $0.00        $0.36        $0.00       $0.00     $2,701.71      $2,702.07
 V2035 McGlinchey Stafford                           $0.00        $0.00        $0.00       $0.00     $8,646.00      $8,646.00
Total - Vendor                                       $0.00   $28,138.26   $35,334.01   $3,663.78   $882,900.06    $950,036.11
Total                                                $0.00   $28,138.26   $35,526.78   $3,663.78   $882,900.06    $950,228.88
                                                                                                                                 Document      Page 15 of 62
                                                                                                                                   Filed 11/29/18 Entered 11/29/18 16:16:03
                                                                                                                                                      Desc Main
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 16 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 17 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 18 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 19 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 20 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 21 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 22 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 23 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 24 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 25 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 26 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 27 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 28 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 29 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 30 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 31 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 32 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 33 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 34 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 35 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 36 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 37 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 38 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 39 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 40 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 41 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 42 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 43 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 44 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 45 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 46 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 47 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 48 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 49 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 50 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 51 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 52 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 53 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 54 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 55 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 56 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 57 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 58 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 59 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 60 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 61 of 62
Case 18-10651-BFK   Doc 387     Filed 11/29/18 Entered 11/29/18 16:16:03   Desc Main
                              Document      Page 62 of 62
